Per Curiam:

The question in this case is one of fact. Who owned the property in controversy, the husband or the wife? The facts and circumstances relied on by the defendant to prove ownership in the husband are not, either singly or considered together, conclusive as a matter of law. Each one is merely an item of evidence with more or less probative force. This proof is met, first, by evidence explaining it and breaking its apparent effectiveness, and, second, by affirmative testimony which, if be*903lieved by the trial court, established ownership in the wife. The court found for the wife. Very clearly this court can not interfere.
The judgment is affirmed.